Citation Nr: 1811051	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-10 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for hyperuricemia.

2.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis and bilateral pes planus.

3.  Entitlement to service connection for chest palpitations.

4.  Entitlement to service connection for status post nasal fracture.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for internal hemorrhoids.

9.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy and carpal tunnel syndrome, median nerve, right upper extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1989 and from October 1992 to September 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is now with the Regional Office and Insurance Center in St. Paul, Minnesota.

Service connection for fibromyalgia is not on appeal.  In August 2010, the Veteran submitted a claim for reconsideration of service connection for fibromyalgia, claimed as facial myalgia to include unspecified joint pain and muscle inflammation.  The claim remained denied in a March 2013 rating decision.  The Veteran submitted a timely notice of disagreement (NOD) and the RO issued a statement of the case (SOC) in May 2016.  In a September 2016 statement, the Veteran indicated that he wanted to appeal the denial of service connection for fibromyalgia.  Although the Board finds that this statement could reasonably be construed as a statement in lieu of a VA Form 9 (substantive appeal), the Board finds that it is untimely.

Appellate review is initiated by an NOD and completed by the filing of a substantive appeal after an SOC has been furnished to the appellant.  See 38 U.S.C. § 7105(a) (2014); 38 C.F.R. § 20.200 (2017).  A substantive appeal must be filed within 60 days from the date of mailing of notice of the result of initial review or determination, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Such notice must be in writing.  See 38 U.S.C. § 7105(b)(2); 38 C.F.R. § 20.302(b).  Absent a properly perfected appeal, the RO may close the appeal and the decision becomes final.  See 38 U.S.C. § 7105(d)(3); 38 C.F.R. § 19.32; Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Here, in order for the Veteran's substantive appeal to have been timely filed, the substantive appeal must have been filed within 60 days of the issuance of the SOC (i.e., by July 2016).  Instead, the Veteran's statement in lieu of his VA Form 9 was received in September 2016.  

In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an untimely substantive appeal is not a jurisdictional bar to consideration of a veteran's claim and that the RO and the Board may accept a substantive appeal even if it is not timely.  In the Percy case, the Court specifically found that the RO had essentially waived any objections it might have offered to the timeliness and had implicitly accepted the veteran's appeal because the issue was treated as if it were timely perfected for more than five years before being raised by the Board in the first instance.

The Board finds, however, that this case is distinguishable from Percy.  In particular, the Veteran in this case never submitted an actual VA Form 9.  Notably, the Veteran's representative filed a VA Form 9 for all other issues on appeal.  Further, the RO did not appear to waive any objections it might have offered to the timeliness of the appeal.  The RO also did not implicitly accept the Veteran's appeal, as shown by the fact that the issues have not been certified to the Board as being on appeal.  Accordingly, the issue of service connection for fibromyalgia is not in appellate status, and no further consideration is required. 


FINDING OF FACT

In a September 2016 statement, which was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of entitlement to an initial evaluation in excess of 20 percent for hyperuricemia; entitlement to an initial compensable evaluation for bilateral plantar fasciitis and bilateral pes planus; entitlement to service connection for chest palpitations; entitlement to service connection for status post nasal fracture; entitlement to service connection for sinusitis; entitlement to service connection for a right shoulder disability; entitlement to service connection for a left shoulder disability; entitlement to service connection for internal hemorrhoids; and entitlement to an initial evaluation in excess of 10 percent for radiculopathy and carpal tunnel syndrome, median nerve, right upper extremity.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to an initial evaluation in excess of 20 percent for hyperuricemia; entitlement to an initial compensable evaluation for bilateral plantar fasciitis and bilateral pes planus; entitlement to service connection for chest palpitations; entitlement to service connection for status post nasal fracture; entitlement to service connection for sinusitis; entitlement to service connection for a right shoulder disability; entitlement to service connection for a left shoulder disability; entitlement to service connection for internal hemorrhoids; and entitlement to an initial evaluation in excess of 10 percent for radiculopathy and carpal tunnel syndrome, median nerve, right upper extremity have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a September 2016 written statement, the Veteran indicated that he wanted to withdraw all the issues on appeal.  The issues on appeal include entitlement to an initial evaluation in excess of 20 percent for hyperuricemia; entitlement to an initial compensable evaluation for bilateral plantar fasciitis and bilateral pes planus; entitlement to service connection for chest palpitations; entitlement to service connection for status post nasal fracture; entitlement to service connection for sinusitis; entitlement to service connection for a right shoulder disability; entitlement to service connection for a left shoulder disability; entitlement to service connection for internal hemorrhoids; and entitlement to an initial evaluation in excess of 10 percent for radiculopathy and carpal tunnel syndrome, median nerve, right upper extremity.  The Board acknowledges that in August 2017 the Veteran's representative submitted a brief.  However, prior to the submission of this brief the Veteran withdrew his appeal and the representative also submitted a September 2016 statement indicating that the Veteran wanted to withdraw all the issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The issues of entitlement to an initial evaluation in excess of 20 percent for hyperuricemia; entitlement to an initial compensable evaluation for bilateral plantar fasciitis and bilateral pes planus; entitlement to service connection for chest palpitations; entitlement to service connection for status post nasal fracture; entitlement to service connection for sinusitis; entitlement to service connection for a right shoulder disability; entitlement to service connection for a left shoulder disability; entitlement to service connection for internal hemorrhoids; and entitlement to an initial evaluation in excess of 10 percent for radiculopathy and carpal tunnel syndrome, median nerve, right upper extremity, are dismissed.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


